Citation Nr: 0103229	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-22 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arteriosclerotic 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.  The veteran also reported service in the 
Pennsylvania National Guard from February 1973 to February 
1974, from February 1978 to August 1987, and from November 
1994 to March 1996.  In addition, he reported service from 
November 1988 to August 1994 with the "IRR."

The instant appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for arteriosclerotic coronary artery disease.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist and the duty to notify.  This 
change in the law is applicable to all claims, as here, filed 
before the date of enactment of the Veterans Claims 
Assistance Act of 2000 and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)). 

First, the Board finds that the appellant's service should be 
verified.  It appears from a review of the record that he had 
periods of unverified service in the Pennsylvania Army 
National Guard and the "IRR".  His representative, in an 
April 2000 written statement, noted that an April 1993 record 
from Walter Reed Medical Center noted that the veteran was a 
CW3; however, a November 1995 document from the Office of the 
Adjutant General, Commonwealth of Pennsylvania, referred to a 
sergeant.

Second, further attempts should be made to obtain copies of 
the veteran's service medical records as requested by his 
representative in April 2000.  "Whenever the [VA] attempts 
to obtain records from a Federal department or agency . . . 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  

The Board notes that the RO has attempted to develop these 
records numerous times.  An August 1997 response from the 
National Personnel Records Center (NPRC) noted that the 
veteran's service medical records were not retired to that 
agency.  An April 1998 response from the VA liaison at the 
NPRC noted that there was no record of the veteran's records 
ever being received at the NPRC.  In addition, contrary to 
the assertions of the veteran's representative in April 2000, 
the record reveals that three individuals were contacted at 
Fort Indiantown Gap, where the Office of the Adjutant 
General, Commonwealth of Pennsylvania, is located.  They had 
no record of the service medical records.  

If after further efforts are made and the RO is unable to 
obtain the records, the RO should notify the appellant.  The 
notification should identify the unobtainable records, 
briefly explain the VA's efforts to obtain the records, and 
describe any further action to be taken by the VA as regards 
the claim.  Id.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to verify, 
through official channels, the dates, 
types, and character of the appellant's 
Pennsylvania Army National Guard and 
"IRR" service, including:

a.  the Office of the Adjutant 
General, Commonwealth of 
Pennsylvania, Fort Indiantown Gap, 
Annville, Pennsylvania, 17003-5002; 
and 

b.  Co. A, 1st Bn., 109th Inf., 
Sunrise Terrace, Box 46, Honesdale, 
PA 18431; and

c.  Any other appropriate office.

Those channels should also be asked to 
clarify what periods of service were in 
the nature of active duty, active duty 
for training, or inactive duty training.  
The information received should be 
associated with the claims folder.  The 
efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The RO shall inform the veteran 
if the VA is unable to secure any of the 
relevant records sought.  This 
notification should identify the 
unobtainable records, briefly explain the 
VA's efforts to obtain the records, and 
describe any further action to be taken 
by the VA as regards the claim.

2.  The RO should continue to attempt to 
develop the veteran's service medical 
records through official channels, 
including:

a.  the Office of the Adjutant 
General, Commonwealth of 
Pennsylvania, Fort Indiantown Gap, 
Annville, Pennsylvania, 17003-5002; 
and 

b.  Co. A, 1st Bn., 109th Inf., 
Sunrise Terrace, Box 46, Honesdale, 
PA 18431; and

c.  Any other appropriate office.

The information received should be 
associated with the claims folder.  The 
efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The RO shall inform the veteran 
if the VA is unable to secure any of the 
relevant records sought.  This 
notification should identify the 
unobtainable records, briefly explain the 
VA's efforts to obtain the records, and 
describe any further action to be taken 
by the VA as regards the claim.

3.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his arteriosclerotic coronary artery 
disease that has not already been made 
part of the record, and should assist him 
in obtaining such evidence.  Copies of 
all such records should be associated 
with the claims folder.  All attempts to 
obtain records which are ultimately not 
obtained should be documented.  The RO 
shall inform the appellant if the VA is 
unable to secure any of the relevant 
records sought.

4.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
examination to for the purpose of 
addressing the etiology of the veteran's 
arteriosclerotic coronary artery disease.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and studies should be conducted.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not that his arteriosclerotic coronary 
artery disease was incurred in or 
aggravated during the appellant's period 
of active duty military service between 
September 1961 and September 1964 or 
during any period of active duty for 
training.  The VA physician must fully 
consider any service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The report of 
examination(s), including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

5.  The RO must then review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), and 01-02 (Jan. 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to service connection for arteriosclerotic 
coronary artery disease.  Then, the RO should 
issue a Supplemental Statement of the Case 
(SSOC) to the appellant on the issue on 
appeal which sets forth the evidence received 
by the RO since the Statement of the Case was 
issued.  The appellant and his representative 
should be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



